Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harman et al. (U.S. 2015/0129206A1), in view of Lenze (U.S. 5394823). 
Regarding claim 1, Harman et al. disclose a system (refer to abstract) comprising: an electric submersible pump (31, figs. 1, 2A, 2B and refer to para 0013) coupled with a conveyance (25; see figs. 1-2A and refer to para 0045); one or more strain measurement devices (51, see figs. 1, 2A, 2B and para 0036-0037; also refer to figs 5 and 6 showing multiple stain measurement devices 51) mounted on a surface (inner surface of groove 49) of the electric submersible pump (31, see fig. 2A and refer to para 0040); and a control facility (53) communicatively coupled with the one or more strain measurement devices (31, fig. 1 and refer to para 0038 and 0039).  
However, Harman et al. is silent to a flat surface.
Lenze teaches an electrically driven pump (6, see fig. 1 and refer to abstract and col. 3 lines 54-67) comprising a groove (12) with a flat surface (20, see figs. 3 and 5) for running an electrical cable (11). The flat base surface is used to improve conformity between cable (11’) and the groove (12; refer to col. 4 lines 48-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grooves Hartman et al. to have the one or more strain measurement devices mounted on a flat surface, as taught by Lenze, for increasing conformity between the groove base and the one or more strain measurement devices (refer to col. 4lines 48-52). 
Regarding claim 2, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 1 above; Harman et at. further disclose wherein a wire (61, fig. 1 and refer to para 0045) is coupled with the one or more strain measurement devices (51) and extends from a first end of the electric submersible pump (31) through the length of the conveyance (25, see fig. 1 and refer to para 0045).  
Regarding claim 3, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 2 above; Harman et at. further disclose when multiple strain measurement devices are present (refer to figs 5 and 6 showing multiple stain measurement devices 51), each strain measurement device is coupled to one another via the wire (61).  
Regarding claim 6, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 1 above; Harman et at. further disclose wherein the one or more strain measurement devices (51) are operable to record strain placed on the electric submersible pump (refer to para 0037-0037).  
Regarding claim 7, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 6 above; Harman et at. further disclose wherein the control facility (53) is operable to analyze the strain data received from the one or more strain measurement devices (refer to para 0039).  
Regarding claim 8, Harman et al. disclose a method for determining bend (see fig. 1: bending 52 on pump 3 caused by corresponding bending 52’) within a wellbore (refer to abstract and para 0009, 0013, and 0038), the method comprising: 
mounting at least one strain measurement device 51, see figs. 1, 2A, 2B and para 0036-0037; also refer to figs 5 and 6 showing multiple stain measurement devices 51) to a surface (inner surface of groove 49) an electric submersible pump (31, figs. 1, 2A, 2B and refer to para 0013); 
lowering, via a conveyance (25; see figs. 1-2A and refer to para 0045), the electrical submersible pump (31) into the wellbore (29); receiving, at a control facility (53), strain data from the at least one strain measurement device (31, fig. 1 and refer to para 0038 and 0039); analyzing, via a computing device (para 0039: software/firmware/program product), the strain data (refer to para 0039); and adjusting the position of the electric submersible pump based on the strain data (refer to para 0039).  
However, Harman et al. is silent to a flat surface.
Lenze teaches an electrically driven pump (6, see fig. 1 and refer to abstract and col. 3 lines 54-67) comprising a groove (12) with a flat surface (20, see figs. 3 and 5) for sunning an electrical cable (11). The flat base surface is used to improve conformity between cable (11’) and the groove (12; refer to col. 4 lines 48-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grooves Hartman et al. o to have the one or more strain measurement devices mounted on a flat surface, as taught by Lenze, for increasing conformity between the groove base and the one or more strain measurement devices (refer to col. 4lines 48-52). 
Regarding claim 9, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 8 above; Harman et at. further disclose running a wire (61, fig. 1 and refer to para 0045) from a first end of the electric submersible pump (31), along the length of the electrical submersible pump (31), and through the conveyance (25, see fig. 1 and refer to para 0045).  
Regarding claim 10, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 9 above; Harman et at. further disclose mounting a plurality of strain measurement devices (refer to figs 5 and 6 showing multiple stain measurement devices 51) on the electric submersible pump (31), each of the plurality of strain measurement devices are coupled to one another via the wire (61).  
Regarding claim 12, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 8 above; Harman et at. further disclose adjusting the trajectory of the electrical submersible pump (31) based on the analyzed strain data (the trajectory/location of the pump is adjusted based on the measured strain data. Refer to para 0039). 
Regarding claim 14, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 8 above; Harman et at. further disclose wherein when the electric submersible pump is a wellbore operational tool (the electric submersible pump 31 is a wellbore operational tool), further comprising moving the electric submersible pump to a different location within the wellbore prior to operating the electric submersible pump (when lowering the electric submersible pump 31 downhole, it is moved from a surface location to downhole before reaching the desired location. Also refer to para 0039).  
Regarding claim 15, Harman et al. disclose a wellbore environment (see fig. 1) comprising: an electric submersible pump (31, figs. 1, 2A, 2B and refer to para 0013) coupled with a conveyance (25; see figs. 1-2A and refer to para 0045) and operable to be disposed within a wellbore (29); at least one strain measurement device (51, see figs. 1, 2A, 2B and para 0036-0037; also refer to figs 5 and 6 showing multiple stain measurement devices 51) coupled with a surface (inner surface of groove 49) of the electric submersible pump (31); and a control facility (53) communicatively coupled with the at least one strain measurement device (31, fig. 1 and refer to para 0038 and 0039).  
However, Harman et al. is silent to a flat surface.
Lenze teaches an electrically driven pump (6, see fig. 1 and refer to abstract and col. 3 lines 54-67) comprising a groove (12) with a flat surface (20, see figs. 3 and 5) for sunning an electrical cable (11). The flat base surface is used to improve conformity between cable (11’) and the groove (12; refer to col. 4 lines 48-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grooves Hartman et al. o to have the one or more strain measurement devices mounted on a flat surface, as taught by Lenze, for increasing conformity between the groove base and the one or more strain measurement devices (refer to col. 4lines 48-52). 
Regarding claim 16, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 15 above; Harman et at. further disclose wherein the at least one strain measurement device (51) is operable to record a degree of bend (bend at 52, fig. 1; any amount of bend is a degree of bend) in the electric submersible pump (31) as it moves throughout the wellbore (refer to para 0046 and 0047: during deployment, bend 52 is measured by the strain measurement device 51).  
Regarding claim 17, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 16 above; Harman et at. further disclose a computing device (para 0039: software/firmware/program product) communicatively coupled with the control facility (53), the computing device further comprising at least one processor and a memory storing instructions thereon executable by the at last one processor (refer to para 0049) to: receive bend data from the at least one strain measurement device via the control facility (53, para 0039), analyze the bend data to determine an amount of strain placed on the electric submersible pump (refer to para 0039), and adjust the position of the electric submersible pump within the wellbore to reduce the amount of strain on the electric submersible pump (refer to para 0039).  
Regarding claim 20, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 17 above; Harman et at. further disclose wherein the instructions further cause the processor to adjust the trajectory of the electrical submersible pump within the wellbore (the trajectory/location of the pump is adjusted based on the measured strain data. Refer to para 0039 and 0046-0047).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harman et al. (U.S. 2015/0129206A1), in view of Lenze (U.S. 5394823) as applied to claim 8 above, and further in view of Vepsalainen et al. (U.S. 2019/0353630A1). 
Regarding claim 11, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 8 above; however, the combination of Harman et al. and Lenze fail to teach calibrating the at least one strain measurement device prior to lowering electric submersible pump into the wellbore.  
Vepsalainen et al. teach calibrating sensor modules (102a, 102b, 102c-102n) prior to deployment in a wellbore (refer to para 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harman et al. and Lenze to calibrate the strain measurement device of Harman et al. prior to lowering the electric submersible pump into the wellbore, as taught by Vepsalainen et al., to minimize uncertainty and to ensure accuracy, precision, and consistency in the strain data measured.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harman et al. (U.S. 2015/0129206A1), in view of Lenze (U.S. 5394823) as applied to claim 17 above, and further in view of Signorelli et al. (U.S. 2015/0107824A1). 
Regarding claim 18, the combination of Harman et al. and Lenze teach all the features of this claim as applied to claim 17 above; however, the combination of Harman et al. and Lenze fail to teach wherein the at least one strain measurement device is a strain gauge, and wherein the bend data includes a change in resistance as measured by the at least one strain gauge.  
Signorelli et al. teach using strain gauge to indicate twisting of a drill string by way of change in resistance (refer to paragraphs 0516 and 0517).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Harman et al. and Lenze to substitute the optic fiber of Harman et al. to have the at least one strain measurement device be a strain gauge, wherein the bend data includes a change in resistance as measured by the at least one strain gauge, as taught by Signorelli et al., for the purpose of substituting one known type of sensor for measuring strain for another in order to improve the accuracy of the strain measurements on the electric submersible pump. 
Response to Arguments
Applicant's arguments regarding the rejections made under 35 USC 103, filed on 07/13/2022, have been fully considered but they are not persuasive. 
Regarding claims 1, 8, and 15, applicant argues that modifying the surface of Harman et al. with flat surface of Lenze is improper because Lenzefaisl to disclose any type of strain measurement device.
Examiner respectfully disagree. Harman et al. teach all the limitations of claims 1, 8, and 15, including a surface/groove for supporting the strain measurement device/optical fiber cable. Harman et al. is only silent to the surface being flat. Similar to Harman et al., Lenze also disclose a downhole pump having a surface/groove for running a cable (11), wherein the groove surface is flat. Since both Harman and Lenze teach running a cable in a groove surface, it would have been obvious to one of ordinary skill in the art to have modified the grooves Hartman et al. to have the strain measurement devices mounted on a flat groove surface, as taught by Lenze, for increasing conformity between the groove base and the one or more strain measurement devices (refer to col. 4lines 48-52). 
Applicant also argues that the flat surface claimed is a single flat area for placement of a gauge. 
Examiner notes that the claims merely recite “one or more strain measurement devices mounted on a flat surface” and does not specify that the surface is a single flat area. This argument is moot as it is narrower that what is being claimed. 
In response to applicant's argument that “the flat surface is essential in obtaining an accurate reading from the gauge (specification para 0026) and not for increasing conformity as taught by Lenze”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.A/
09/13/2022/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672